  Case 2:19-bk-50765          Doc 6 Filed 02/15/19 Entered 02/16/19 00:26:24                    Desc Imaged
                                   Certificate of Notice Page 1 of 5
Form a0ntcdoc
(Rev. 6/17)

                                 UNITED STATES BANKRUPTCY COURT
                                        Southern District of Ohio
                                         170 North High Street
                                       Columbus, OH 43215−2414



In     The SmarTV Company LLC                               Case No.: 2:19−bk−50765
Re:
                Debtor(s)                                   Chapter: 7
SSN/TAX ID:
       45−5479072                                           Judge: John E. Hoffman Jr.




       ORDER REGARDING DEFICIENT FILING BY CHAPTER 7 NON−INDIVIDUAL DEBTOR
        AND SETTING FOURTEEN (14) DAY DEADLINE FOR COMPLIANCE; AND NOTICE
                         OF IMMINENT DISMISSAL OF CASE


     The above−captioned bankruptcy case was filed without certain forms required by the Bankruptcy Code and/or
Federal and Local Rules of Bankruptcy Procedure. See 11 U.S.C. § 521(a)(1); Federal Rules of Bankruptcy
Procedure 1007 and 7007.1; and Local Bankruptcy Rules 1007−1, 1007−2, 1015−2, and 1074−1. Most required
official and local forms are available on the court's website at (www.ohsb.uscourts.gov), under the tab "Rules &
Forms." The following required forms are missing and must be filed within fourteen (14) days of the petition
filing date:

       Signature of Attorney (Official Form 201, Line 18)

       Schedules of Assets and Liabilities − All (Official Forms 206A/B, 206D, 206E/F, 206G, and 206H)

       Schedule A/B − Assets − Real and Personal Property (Official Form 206A/B)

       Schedule D − Creditors Who Have Claims Secured by Property (Official Form 206D)

       Schedule E/F − Creditors Who Have Unsecured Claims (Official Form 206E/F)

       Schedule G − Executory Contracts and Unexpired Leases (Official Form 206G)

       Schedule H − Codebtors (Official Form 206H)

       Statement of Financial Affairs for Non−Individuals Filing for Bankruptcy (Official Form 207)

       Summary of Assets and Liabilities and Certain Statistical Information (Official Form 206Sum)

       Declaration Under Penalty of Perjury for Non−Individual Debtors (Official Form 202)

       Statement of Related Cases (Local Bankruptcy Rule Form 1015−2)

       Corporate Resolution (Local Bankruptcy Rule 1074−1(b))
  Case 2:19-bk-50765         Doc 6 Filed 02/15/19 Entered 02/16/19 00:26:24                      Desc Imaged
                                  Certificate of Notice Page 2 of 5

      Corporate Ownership Statement containing information described in Federal Rule of Bankruptcy Procedure
      7007.1 (See Federal Rule of Bankruptcy Procedure 1007(a)(1))

      Verification of List of Creditors (Local Bankruptcy Rule 1007−2; available on the court's website
      at (www.ohsb.uscouts.gov/pdf−writable−forms)


  THIS CASE MAY BE DISMISSED WITHOUT FURTHER NOTICE IF THE DEBTOR(S) FAILS TO
COMPLY WITH THIS ORDER.

  PURSUANT TO BANKRUPTCY RULE 2002(a)(4), CREDITORS AND PARTIES IN INTEREST
SHALL HAVE TWENTY−ONE (21) DAYS FROM THE SERVICE DATE OF THIS ORDER TO FILE AN
OBJECTION TO THE DISMISSAL OF THIS CASE.

SO ORDERED.



Dated: February 13, 2019




                                                         John E. Hoffman Jr.
                                                         United States Bankruptcy Judge
      Case 2:19-bk-50765         Doc 6 Filed 02/15/19 Entered 02/16/19 00:26:24                 Desc Imaged
                                      Certificate of Notice Page 3 of 5
                                       United States Bankruptcy Court
                                         Southern District of Ohio
In re:                                                                                   Case No. 19-50765-jeh
The SmarTV Company LLC                                                                   Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0648-2           User: poseyd                  Page 1 of 3                   Date Rcvd: Feb 13, 2019
                               Form ID: a0ntcdoc             Total Noticed: 102


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 15, 2019.
db             +The SmarTV Company LLC,     480 Olde Worthington Rd., Suite 350,      Westerville, OH 43082-7067
19686365       +101 TECHNOLOGIES INC,    43070 263rd St,     Emery, SD 57332-6200
19686366       +A2Z VENDING, LLC,    PO Box 648,    Lewis Center, OH 43035-0648
19686367       +AL NELS,    897 WINESAP DR,    BEAVERCREEK, OH 45434-5937
19686368        AMERICAN EXPRESS,    PO BOX 53611,    Phoenix, AZ 85072-3611
19686369       +AMERICAN HOTEL & LODGING ASSOCIATION,      1250 I Street NW #1100,     Washington, DC 20005-5904
19686370       +AMT - ADVANCE MEDIA TECHNOLOGIES INC,      3150 SW 15th Street,     Deerfield Beach, FL 33442-8188
19686371        ANTHEM BCBS OH GROUP,    PO Box 105673,     Atlanta, GA 30348-5673
19686372       +ARAMARK,    13623 Otterson Ct #6093,     Livonia, MI 48150-1220
19686373        ATTM 830221915NBI,    PO Box 6463,    Carol Stream, IL 60197-6463
19686374        AVNET EMBEDDED,    PO BOX 70390,    Chicago, IL 60673-0390
19686375        BARRACUDA NETWORKS INC,     Dept LA 22762,    Pasadena, CA 91185-2762
19686376       +BUCKEYE UTILITY BILLING SRVS,     PO Box 820,    Pickerington, OH 43147-0820
19686377       +CANDICE MARTINI,    1431 Meadowbank Dr,     Worthington, OH 43085-1722
19686378       +CAPITAL INTELLECT PARTNERS INC,     11111Santa Monica Blvd,     Suite 650,
                 Los Angeles, CA 90025-0438
19686379       +CAPITOL OFFICE SUPPLY,    777 Dearborn Park Lane Suite E,      Worthington, OH 43085-5716
19686380       +CHOCTAW NATION GAMING COMMISSION,     P.O. BOX 5229,     DURANT, OK 74702-5229
19686381       +CHRIS SHEPARD,    2152 J Bird Lane,    Poplar Bluff, MO 63901-8326
19686382       +CITY OF WESTERVILLE,    64 E. Walnut Street,     Westerville, OH 43081-2308
19686383        CNA INSURANCE,    PO BOX 790094,    St. Louis, MO 63179-0094
19686386       +CPA GLOBAL LIMITED,    2318 Mill Road, 12th Floor,      Alexandria, VA 22314-6834
19686384        Colorado,    Department of Revenue,    P.O. BOX 17087,     Denver, CO 80217-0087
19686387        DAVENPORT EVANS HURWITZ & SMITH LLP,      206 W. 14th Street,     PO BOX 1030,
                 Sioux Falls, SD 57101-1030
19686388       +DAVID FREELAND,    2458 Bryton Drive,     Powell, OH 43065-7409
19686390       +DELTA DENTAL,    PO Box 633198,    Cincinnati, OH 45263-3198
19686392        DISH,    320 S. Capital of Texas HI SB SUB TWO,      Austin, TX 78726
19686391       +Deutsche Bank Trust Company Americas,      60 Wall Stret, 16th Floor,     New York, NY 10005-2865
19686393       +ERIC EICHENSEHR,    6671 Plumb Road,     Galena, OH 43021-9389
19686394       +EXECUTIVE TRAVEL,    6260 South Sunbury Road Suite 4,      Westerville, OH 43081-9003
19686395        FINELINE GRAPHICS,    48 Goodale Blvd,     Columbus, OH 43212
19686397        FIRST FRIDAY,    First Floor, Fairway House, Rear of 64-6,      Great Missenden, UK HP16 0AN,     UK
19686398       +FYI TELEVISION INC,    1901 N. State Highway 360 Suite 200,       Grand Prairie, TX 75050-1412
19686399        GENIATECH (HK) CO LTD,    Flat B 39/F Tower, 1 Ma on Shan Centre,,       Sha Tin N.T., ON,   CANADA
19686400        GENIATECH (HK) CO LTD (EI INC),     Flat B 39/F Tower, 1 Ma on Shan Centre,      Sha Tin N.T., ON,
                 CANADA
19686401       +GEORGIA CUSTOM CABLE DESIGN INC,     278 Malone Road,     Fayetteville, GA 30215-7084
19686402       +INFINITE CONFERENCING PARTNERS LLC,      PO Box 836,    Short Hils, NJ 07078-0836
19686403       +INFINITI FINANCIAL SERVICES,     PO Box,    Cincinnati, OH 45274-0001
19686405        INTUIT-LACERTE,    PO Box 52103,    Phoenix, AZ 85072-2103
19686406       +JAMES NARO CONSULTING LLC,     4 EAST TWIN OAKS ESTATES,     SIOUX FALLS, SD 57105-7015
19686407       +JAMIE NUEBEL,    805 N Garnet Circle,     Brandon, SD 57005-2587
19686408       +JC & COMPANY,    125 West Mulberry Street,     Lancaster, OH 43130-3014
19686409       +KENNY NG,    10028 MADISON WALK AVE,     LAS VEGAS, NV 89149-3771
19686410       +KENWEL PRINTERS INC,    4272 Indianola Avenue,     Columbus, OH 43214-2891
19686411       +KESTRA ADVISORY SVCS LLC,     5008 Pine Creek Drive,     Suite B,    Westerville, OH 43081-4899
19686412       +KNOBBE MARTENS OLSEN & BEAR LLP,     2040 Main Street, 14th Flr,      Irvine, CA 92614-8214
19686414       +LYNN BELL,    1829 Argyle Drive,    Columbus, OH 43219-1117
19686416        MEDICAL MUTUAL,    PO Box 943,    Toledo, OH 43697-0943
19686417       +MICHAEL J MCCARRON,    6105 S Venita Circle,     Sioux Falls, SD 57108-2514
19686418       +MICHAEL SCHERTZER,    2508 Ferris Park Drive N,      Columbus, OH 43224-2547
19686419       +MPEG LA, LLC,    4600 S Ulster St., Suite 400,     Denver, CO 80237-2892
19686420       +MRACHEK,FITZGERALD,ROSE,KONOPK,     505 S. FLAGLER DRIVE,     # 600,
                 West Palm Beach, FL 33401-5945
19686421       +NICOLE GERSPER,    1911 Wingate Drive,     Delaware, OH 43015-9269
19686422        NRAI NATIONAL REGISTERED AGENTS INC,      PO Box 4349,    Carol Stream, IL 60197-4349
19686425       +OHIO BWC (BUREAU OF WORKERS’ COMPENSATIO,      30 W Spring St.,     Columbus, OH 43215-2256
19686428        OHPARK AIRPORT PARKING,     840 Stelzer Road,    Columbus, OH 43219-5717
19686429       +ORACLE AMERICA INC,    500 Oracle Parkway,     Redwood Shores, CA 94065-1677
19686423       +Ohio Atty General, Collec. Enforcement,      Attn: Bankruptcy Unit,
                 150 East Gay Street, 21st Floor,     Columbus, OH 43215-3191
19686424       +Ohio Bureau of Workers’ Compensation,      Attn. Law Section Bankruptcy Unit,     P.O. Box 15667,
                 Columbus, OH 43215-0667
19686426       +Ohio Department of Job & Family Services,      Office of Legal Services,
                 30 E. Broad Street, 31st Floor,     Columbus, OH 43215-3414
19686430       +PACE INTERNATIONAL,    3582 TECHNOLOGY DRIVE NW,      P.O. BOX 6937,    Rochester, MN 55903-6937
19686431        PACKET SHIP TECHNOLOGIES LTD,     The Old Mill, Mount Hawke, Truro,      Cornwall, UK TR4 8BL, UK
19686433       +PENTEGRA SERVICES, INC.,     701 Westchester Ave. Suite 320E,      White Plains, NY 10604-3809
19686434        PERFECT VISION MANUFACTURING,     PO BOX 841444,     Dallas,, TX 75284-1444
19686435       +PITNEY BOWES GLOBAL FINANCIAL SERVICES L,      PO Box 371887,     Pittsburgh, PA 15250-7887
19686437       +PRINCIPAL LIFE INS GRP,     711 High St.,    Des Moines, IA 50392-0001
19686438       +PUBLIC RADIO INTERNATIONAL,     401 Second Ave North, Suite 500,      Minneapolis, MN 55401-2097
19686439       +PUREHD LLC,    365 Boston Post Road, #360,     Sudbury, MA 01776-3068
      Case 2:19-bk-50765        Doc 6 Filed 02/15/19 Entered 02/16/19 00:26:24                Desc Imaged
                                     Certificate of Notice Page 4 of 5


District/off: 0648-2          User: poseyd                 Page 2 of 3                    Date Rcvd: Feb 13, 2019
                              Form ID: a0ntcdoc            Total Noticed: 102


19686440       +RICK SWIFT,    125 Boonsboro Drive,    Lynchburg, VA 24503-2101
19686441        ROBERT HALF TECHNOLOGY,     PO Box 743295,    Los Angeles, CA 90074-3295
19686442       +SCOTT AKESSON,    1310 E Ocean Blvd Unit 1505,     Long Beach, CA 90802-6948
19686443       +SEALE MOORER,    2956 Bellflower Lane,     Naples, FL 34105-3005
19686444       +SHANE PIERCE,    842 Wilcox Road Unit 2,     Poplar Bluff, MO 63901-2636
19686445        SPECIAL CONTINGENCY RISKS INC,     30 Fenchurch Ave,    London EC3M 5AD, UK
19686446       +ST INVESTMENT PROPERTIES LLC,     480 Olde Worthington Road, Suite 350,     Columbus, OH 43082-7067
19686447       +STANLEY CONVERGENT SECURITY,     9998 Crosspoint Blvd, Suite 300,     Indianapolis, IN 46256-3307
19686448       +STEVE BERREY,    3295 Lantern Coach Lane,     Roswell, GA 30075-3191
19686449       +STEVE CAMPBELL,    330 Village Dr,    Rifle, CO 81650-9641
19686450       +STEVE PALACIOS dba ASSOCIATED SUPPORT LL,      3350 Ridgelake Drive Suite 200,
                 Metairie, LA 70002-3831
19686451       +SUNEIL AGGARWAL,    821 Warwick Drive,     Westerville, OH 43082-7544
19686452       +TEKSYSTEMS,    7437 Race Road,    Hanover, MD 21076-1112
19686453        TERRY MALONE,    1916 Pineland Drive,    Clearwater, FL 33755
19686454       +THE BEHAL LAW GROUP LLC,     501 South High Street,    Columbus, OH 43215-5601
19686455       +THRIFTY CAR RENTAL HQ,     DEPT 2241,   Tulsa, OK 74182-0001
19686457       +TONKON TORP LLP,    888 SW Fifth Ave., Suite 1600,     Portland, OR 97204-2099
19686458      #+TRAVELERS,    PO Box 3204,    Naperville, IL 60566-7204
19686460        VECIMA NETWORKS INC,    150 Cardinal Place,     Saskatoon, SK,   CANADA
19686462       +VERIMATRIX,    6059 Cornerstone Court West,     San Diego, CA 92121-3713
19686464       +VIDEO AUDIO SPECIALISTS INC,     2010 E Charleston Blvd,    Las Vegas, NV 89104-2018
19686465       +VISION SERVICE PLAN,    PO Box 742109,     Los Angeles, CA 90074-2109
19686466       +VUBIQUITY,    3900 W. Alameda Ave, Suite 1700,     Burbank, CA 91505-4317
19686467       +WAGEWORKS, INC.,    PO Box 8363,    Pasadena, CA 91109-8363
19686468       +WORLDWIDE EXPRESS,    PO Box 733360,    Dallas, TX 75373-3360
19686469       +XTRA LEASE LLC,    1625 Frank Road,    Columbus, OH 43223-3726

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
19686385       +E-mail/Text: dconner@comdoc.com Feb 13 2019 19:58:31       COMDOC INC,    PO Box 932159,
                 Cleveland, OH 44193-0008
19686404        E-mail/Text: cio.bncmail@irs.gov Feb 13 2019 19:55:59       Internal Revenue Service,
                 PO Box 7346,   Philadelphia, PA 19101-7346
19686413       +E-mail/Text: BankruptcyLegal@level3.com Feb 13 2019 19:57:09       LEVEL 3 COMMUNICATIONS,
                 1025 Eldorado Blvd,    Bloomfield, CO 80021-8869
19686427        E-mail/Text: Bankruptcy.notices@tax.state.oh.us Feb 13 2019 19:58:01
                 Ohio Department of Taxation,    Attn: Bankruptcy Division,    PO Box 530,
                 Columbus, OH 43216-0530
19686432        E-mail/Text: FACS_Support@paychex.com Feb 13 2019 19:55:58       PAYCHEX,     1175 John St,
                 West Henrietta, NY 14586-9199
19686456       +E-mail/Text: DL-ICOMSBankruptcy@charter.com Feb 13 2019 19:57:31        TIME WARNER CABLE,
                 PO Box 916,   Carol Stream, IL 60132-0916
19686459        E-mail/Text: accounts.receivable@uline.com Feb 13 2019 19:57:26        ULINE,    PO Box 88741,
                 Chicago, IL 60680-1741
19686461       +E-mail/Text: judi@velocity.org Feb 13 2019 19:56:50      VELOCITY INC,
                 7130 Spring Meadows West Drive,    Holland, OH 43528-9296
19686463       +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Feb 13 2019 19:55:18
                 VERIZON WIRELESS,   PO Box 25505,    Lehigh Valley, PA 18002-5505
                                                                                                TOTAL: 9

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
19686436        Potential Employee Claims,   to be supplemented; privacy concerns)
19686389     ##+DCI - DESIGN COMMUNICATIONS LLC,   6851 Jericho Turpike S-260,   Syosset, NY 11791-4454
19686396     ##+FIRST ELECTRONICS INC,   211 W Vaughn Street,   Tempe, AZ 85283-3647
19686415     ##+MATTHEW MOORE,   1529 Runaway Bay Drive APT 2B,   Columbus, OH 43204-4806
                                                                                            TOTALS: 1, * 0, ## 3

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.     Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.
       Case 2:19-bk-50765              Doc 6 Filed 02/15/19 Entered 02/16/19 00:26:24                               Desc Imaged
                                            Certificate of Notice Page 5 of 5


District/off: 0648-2                  User: poseyd                       Page 3 of 3                          Date Rcvd: Feb 13, 2019
                                      Form ID: a0ntcdoc                  Total Noticed: 102


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 15, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 13, 2019 at the address(es) listed below:
              Asst US Trustee (Col)    ustpregion09.cb.ecf@usdoj.gov
              Christal L Caudill    trusteepleadings@caudill-law.com, ccaudill@ecf.epiqsystems.com
              J Matthew Fisher   on behalf of Debtor    The SmarTV Company LLC fisher@aksnlaw.com,
               doan@aksnlaw.com
                                                                                             TOTAL: 3
